              Case 1:19-cv-00035-JTK Document 15 Filed 06/11/20 Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                     BATESVILLE DIVISION

JAMES R. WOLFE                                                                                  PLAINTIFF

V.                                  CASE NO. 1:19-CV-00035-JTK

ANDREW SAUL,
COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION1                                                             DEFENDANT

                                                    ORDER

I.      Introduction:

         Plaintiff, James R. Wolfe (“Wolfe”), applied for disability benefits on May 5, 2016, alleging

a disability onset date of April 4, 2016. (Tr. at 21). The claim was denied initially and upon

reconsideration. Id. After conducting a hearing, the Administrative Law Judge (“ALJ”) denied

Wolfe’s application. (Tr. at 31). The Appeals Council denied his request for review. (Tr. at 1). The

ALJ=s decision now stands as the final decision of the Commissioner, and Wolfe has requested

judicial review.

           For the reasons stated below, the Court2 affirms the decision of the Commissioner.

II.      The Commissioner=s Decision:

           The ALJ found that Wolfe had not engaged in substantial gainful activity since the alleged

onset date of April 4, 2016. (Tr. at 23). The ALJ found, at Step Two of the sequential five-step

analysis, that Wolfe had the following severe impairments: cervical radiculopathy, chronic

obstructive pulmonary disease (“COPD”), emphysema, history or myocardial bridging vein, mild

coronary artery disease, history of pancreatitis, and depression. Id.


1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
2
     The parties have consented in writing to the jurisdiction of a United States Magistrate Judge.
             Case 1:19-cv-00035-JTK Document 15 Filed 06/11/20 Page 2 of 5



        At Step Three, the ALJ determined that Wolfe=s impairments did not meet or equal a listed

impairment. (Tr. at 24). Before proceeding to Step Four, the ALJ determined that Wolfe had the

residual functional capacity (ARFC@) to perform work at the light exertional level, with additional

limitations. (Tr. at 26). He could only occasionally reach overhead, he must avoid concentrated

exposure to dust, odors, gases, and fumes, and he would be limited to unskilled work. Id.

        The ALJ found that Wolfe was unable to perform any past relevant work. (Tr. at 30). Next,

the ALJ relied on the testimony of a Vocational Expert ("VE") to find that, considering Wolfe's

age, education, work experience and RFC, jobs existed in significant numbers in the national

economy that he could perform. Id. Therefore, the ALJ found that Wolfe was not disabled. (Tr. at

31).

III.   Discussion:

        A.    Standard of Review

        The Court=s role is to determine whether the Commissioner=s findings are supported by

substantial evidence. Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000). ASubstantial evidence@

in this context means less than a preponderance but more than a scintilla. Slusser v. Astrue, 557

F.3d 923, 925 (8th Cir. 2009). In other words, it is Aenough that a reasonable mind would find it

adequate to support the ALJ=s decision.@ Id. (citation omitted). The Court must consider not only

evidence that supports the Commissioner=s decision, but also evidence that supports a contrary

outcome. The Court cannot reverse the decision, however, Amerely because substantial evidence

exists for the opposite decision.@ Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997) (quoting

Johnson v. Chater, 87 F.3d 1015, 1017 (8th Cir. 1996)).




                                                2
           Case 1:19-cv-00035-JTK Document 15 Filed 06/11/20 Page 3 of 5



       B. Wolfe=s Arguments on Appeal

       Wolfe contends that substantial evidence does not support the ALJ=s decision to deny

benefits. He argues that the RFC did not fully incorporate his limitations. For the following

reasons, the Court finds that substantial evidence supports the ALJ=s decision.

       Wolfe had COPD and chest pain which required a few ER visits. In March 2016, an EKG

was normal and he was negative for cardiac enzymes. (Tr. at 387-398, 1548-1452). X-rays of

Wolfe’s chest were normal. (Tr. at 1367-1379). Normal examination findings are not indicative of

disabling conditions. Gowell v. Apfel, 242 F.3d 793, 796 (8th Cir. 2001). Neurological exam was

normal. (Tr. at 1356-1357, 1656-1667). September 2016 objective testing of the heart showed

normal heart size and vascularity. (Tr. at 1669-1685). Chest x-rays were unchanged. Id Wolfe’s

lungs were clear at a visit the next month. (Tr. at 1803-1806). Wolfe had no acute cardiopulmonary

process. (Tr. at 2352).

       Wolfe smoked up to three packs of cigarettes per day and was overweight. (Tr. at 1721-

1725). His cholesterol was also high. (Tr. at 2580-2586). His doctors continually counseled him

on quitting smoking, exercising, and following a better diet. Id.; (Tr. 420-426, 772-773, 1803-

1806). There is no indication he followed these instructions. See Kisling v. Chater, 105 F.3d 1255,

1257 (8th Cir. 1997)(the ALJ correctly discounted claimant’s credibility when claimant failed to

stop smoking despite physician’s orders); see Moore v. Astrue, 572 F.3d 520, 524 (8th Cir.

2009)(encouragement to exercise constituted evidence in support of ALJ’s findings). Wolfe’s heart

and lung problems were only exacerbated by his lifestyle choices and failure to follow his

physicians’ recommendations.

       .


                                                3
           Case 1:19-cv-00035-JTK Document 15 Filed 06/11/20 Page 4 of 5



         Wolfe also complained of cervical and hip pain that radiated. But in April 2016, he

ambulated normally and had normal range of motion in all joints. (Tr. at 663-665). X-rays taken

that same month showed normal cervical and thoracic spines. (Tr. at 772-773). CT of the lumbar

spine showed mild degenerative disc disease. (Tr. at 659, 2178). His doctor discussed seeing a

chiropractor but Wolfe declined. (Tr. at 1223-1225). A failure to follow a recommended course of

treatment weighs against a claimant's credibility. Guilliams v. Barnhart, 393 F.3d 798, 802 (8th

Cir. 2005).

         An MRI of the cervical spine taken on August 9, 2016 was normal. (Tr. at 1218). An MRI

of the cervical spine taken on November 28, 2017 showed mild-to-moderate conditions. (Tr. at

2633). Cervical epidural steroid injections improved Wolfe’s pain by 50%. (Tr. at 1742-1745).

Wolfe could perform activities of daily living with the benefit of medication. (Tr. at 1736).

         Wolfe argued that the RFC for light work outstripped his abilities. A claimant’s RFC

represents the most he can do despite the combined effects of all of his credible limitations and

must be based on all credible evidence. McCoy v. Astrue, 648 F.3d 605, 614 (8th Cir. 2011). In

determining the claimant’s RFC, the ALJ has a duty to establish, by competent medical evidence,

the physical and mental activity that the claimant can perform in a work setting, after giving

appropriate consideration to all of his impairments. Ostronski v. Chater, 94 F.3d 413, 418 (8th Cir.

1996).

         Objective testing did not reveal more than mild conditions (in fact many tests were

completely normal). Treatment was conservative. Wolfe responded well to epidural injections. He

was urged to exercise and lose weight. He was able to do things like get outside, interact with his

grandchildren, do simple chores, and shop in stores. (Tr. at 220-224). The RFC for light work


                                                 4
          Case 1:19-cv-00035-JTK Document 15 Filed 06/11/20 Page 5 of 5



incorporated his limitations. Likewise, the ALJ properly limited Wolfe to unskilled work, based

on Wolfe’s anxiety related to his medical conditions. This was an appropriate limitation given that

Wolfe had no specialized psychiatric treatment or acute exacerbations.

       Moreover, while Wolfe argues that Dr. Griffen Arnold’s medical source statement,

submitted to the Appeals Council after the hearing, should have rendered a finding in Wolfe’s

favor, it was related to a time outside of the relevant time-period and was inconsistent with the

benign medical record. (Tr. at 8-12). Dr. Arnold said that Wolfe’s prognosis was poor and he

would not be able to perform even sedentary work. Id. This conflicts with the record as set forth

above. It would not have changed the ALJ’s decision even if it had been submitted timely.

IV. Conclusion:

       There is substantial evidence to support the Commissioner=s decision to deny benefits.

The assigned RFC properly incorporated all of the credible limitations. The finding that Wolfe was

not disabled within the meaning of the Social Security Act, therefore, must be, and hereby is

affirmed. The case is DISMISSED, with prejudice.

       IT IS SO ORDERED this 11th day of June, 2020.




                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE




                                                5
